DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 are allowable over the prior arts of record.
	The following amendments correct some minor grammatical errors.

EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 12, change “(pinned layer (PL))” into “(pinned layer (PL)” for fixing the double closed brackets.
Claim 1, line 13, change “(free layer (PL))” into “(free layer (PL)” for fixing the double closed brackets.
Claim 10, line 14, change “(pinned layer (PL))” into “(pinned layer (PL)” for fixing the double closed brackets.
Claim 10, line 16, change “(free layer (PL))” into “(free layer (PL)” for fixing the double closed brackets.
Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory cell comprising a conductive layer; an insulating layer disposed atop the conducting layer; a semiconductor layer disposed atop the insulating layer; a first electrode coupled to the semiconductor layer; a second electrode coupled to the semiconductor layer, wherein the first and second electrodes are separated from one another and wherein the semiconductor layer extends beyond the first and second electrodes forming a first wing; a third electrode coupled to the conductive layer; a first magnetic tunnel junction (MTJ) disposed on the first wing, the first MTJ, comprising:
a first magnetic layer with a fixed a polarity (pinned layer (PL) in a first direction, a second magnetic layer (free layer (FL) having a polarity that can be switched from the first direction in which case the MTJ is in a parallel (P) configuration presenting an electrical resistance to current flow below a resistance threshold to a second direction opposite the first direction in which case the MTJ is in an anti-parallel (AP) configuration presenting an electrical resistance to current flow higher than the resistance threshold, and a non-magnetic layer (NML) separating the PL from the FL,
wherein the first MTJ presents an energy barrier (EB) to switching from P to AP or AP to P; and a first read electrode coupled to the first MTJ (claims 1 & 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/           Primary Examiner, Art Unit 2827